Citation Nr: 0212348
Decision Date: 09/18/02	Archive Date: 11/06/02

DOCKET NO. 00-20 875                   DATE SEP 18, 2002

On appeal from the Department of Veterans Affairs Regional Office in St.
Petersburg, Florida

THE ISSUES

Entitlement to an increased evaluation for a chronic unstable left ankle with
surgical history of lateral stabilization, currently rated as 20 percent
disabling.

(The issue of entitlement to vocational rehabilitation and training pursuant
to the provisions of Chapter 31, Title 38, United States Code, is the subject
of a separate appellate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to March 1986. This matter
comes to the Board of Veterans' Appeals (Board) on appeal from a December
2001 rating decision of the St. Petersburg, Florida, Regional Office (RO) of
the Department of Veterans Affairs (VA), which denied the veteran's claim for
an increased evaluation in excess of 20 percent for a chronic unstable left
ankle with surgical history of lateral stabilization.

REMAND

A December 2001 RO rating decision addressed the issue of entitlement to an
increased disability rating in excess of 20 percent assigned to the veteran's
service- connected left ankle disability. In the rating decision, the RO
confirmed and continued the 20 percent rating assigned. Notice of that
decision was sent to the veteran in correspondence dated in December 2001. At
a June 2002 hearing before the undersigned traveling Board Member at the RO,
the veteran presented a timely, written Notice of Disagreement with the
denial of his claim for an increased rating. (See 38 C.F.R. 20.201, 20.302
(2001).)

The filing of a Notice of Disagreement initiates the appeal process. Under
these circumstances, the claim for an increased rating for a left ankle
disability remains pending since the date on which it was filed in January
2001. The RO must furnish the veteran with a Statement of the Case as to the
increased rating issue for this service-connected disability. Under the
Court's jurisprudence, the Board is obligated to remand this issue. Manlincon
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

2 -

The RO must issue a Statement of the Case, containing all applicable laws and
regulations, as to the issue of entitlement to an increased evaluation for a
chronic unstable left ankle with surgical history of lateral stabilization.
The veteran and his representative should be provided with copies of the
Statement of the Case and advised of the time period in which to perfect an
appeal.

The veteran has the right to submit additional evidence and argument on the
matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App.
369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 1991) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

G. H. SHUFELT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of the Board
of Veterans' Appeals is appealable to the United States Court of Appeals for
Veterans Claims. This remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2001).

3 -



ÿWPCù&  
     ûÿ 2 U   !   B    \  c       ¿     Ï  CG Times Times New Roman Courier 	  8 w C ; ,   <øXw Ï¾¦    Pì E37ûXPþþþþþþþÿþÿÿÿþÿÿþÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿè ¶ D  S I , 	  ²î ô422024052      020819    1130868

DOCKET NO. 96-16 052               DATE AUG 19, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected disability of the right knee.

REPRESENTATION 

Veteran represented by: The American Legion

WITNESSES AT HEARING ON APPEAL 

The veteran and his wife 

ATTORNEY FOR THE BOARD 

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Navy from
December 1988 to October 1990.

This matter is on appeal to the Board of Veterans' Appeals (Board)
from a July 1995 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which
granted the veteran's claim of entitlement to service connection
for residuals of a right knee injury, and assigned an evaluation of
10 percent. The veteran filed a timely notice of disagreement and
the RO subsequently provided him a statement of the case (SOC). In
December 1995 the veteran perfected his appeal, and the issue was
subsequently certified to the Board.

In October 1997 the Board remanded the issue of a rating in excess
of 10 percent for service-connected right knee disability for
further development, to include a VA orthopedic examination.

In a rating decision and a supplemental statement of the case
(SSOC) issued in September 1998, the RO increased the evaluation of
the veteran's service-connected right knee disability from 10 to 20
percent.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of
Appeals for Veterans Claims (Court) held that, on a claim for an
original or increased rating, the veteran will generally be
presumed to be seeking the maximum benefit allowed by law and
regulation, and it follows that such a claim remains in controversy
where less than the maximum benefit available has been awarded. In
the present case, the veteran continued to express disagreement
with the RO's evaluation of his service- connected right knee
disability.

The Board remanded the issue again in a decision dated in February
1999. The RO was instructed to afford the veteran another VA
orthopedic examination, in addition to a neurologic examination.

- 2 -

The RO issued a SSOC in May 2000, which continued to evaluate the
veteran's service-connected right knee disability as 20 percent
disabling.

Subsequently, after receipt of additional medical evidence,
including the report of an August 2001 VA medical examination, the
RO issued a rating decision and SSOC in February 2002, in which the
disability rating for the veteran's service- connected right knee
was increased to 30 percent, made retroactively effective to the
date of his original claim, in May 1995.

The veteran was afforded a Travel Board hearing before the
undersigned Member of the Board in June 2002; a transcript is of
record.

The Board notes that the veteran had also perfected an appeal
regarding the issue of entitlement to a total disability rating due
to individual unemployability (TDIU); however, during his Travel
Board hearing he expressly withdrew that appeal.

Under 38 U.S.C.A. 7105 (West 1991), the Board may dismiss any
appeal which fails to allege specific error of fact or law in the
determination being appealed. A substantive appeal may be withdrawn
in writing at any time before the Board promulgates a decision. 38
C.F.R. 20.202, 20.204(b) (2001). Withdrawal may be made by the
appellant or by his or her authorized representative, except that
a representative may not withdraw a substantive appeal filed by the
appellant personally, without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (2001).

The veteran verbally expressed his desire to withdraw his claim of
entitlement to TDIU at the Travel Board hearing before the
undersigned Board Member. His statement to that effect has been
reduced to writing in the form of the aforementioned hearing
transcript. Therefore, the Board finds that the issue of
entitlement to TDIU has been withdrawn, and it will be discussed no
further herein.

3 -

FINDING OF FACT

Based upon the evidence secured in the current claim for increased
compensation, the competent and probative evidence of record is in
relative equipoise as to the presence of nonduplicative
symptomatology involving the veteran's service- connected residuals
of right knee injury with instability and chondromalacia of the
patella, i.e., instability, pain, swelling, and limitation of
motion.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria for
separate disability evaluations of 30 percent under Diagnostic Code
5257, and 20 percent under Diagnostic Code 5260, for service-
connected residuals of right knee injury, with instability and
chondromalacia of the patella, have been met. 38 U.S.C.A. 1155,
5107(b) (West 1991 & Supp. 2001); 38 C.F.R.  3.102, 4.3, 4.14,
4.71a, Diagnostic Codes 5257, 5260 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran suffered an injury to his right knee in service in
March 1990. Physical examinations in service revealed effusion and
lateral tenderness over the joint line and lateral femoral condyle.
The veteran had plus-two varus stress at 30 degrees of flexion. He
had range of motion on flexion to 90 degrees. It was specifically
noted that the veteran did not have full extension. There were
obvious drawer signs and Lachman's test. The veteran was diagnosed
with anterior cruciate ligament deficiency of the right knee. An
arthroscopy was performed, and he was treated with a brace and
physical therapy.

- 4 -

In June 1995 the veteran was afforded a VA examination, at which
time he stated that he had not sought treatment for his right knee
condition since service. At the time of examination he complained
of pain, difficulty climbing stairs, swelling, and giving way. The
veteran also indicated that he had quit his job because of
difficulty associated with his right knee disability.

Clinical evaluation revealed swelling, mild varus deformity,
tenderness, instability, and crepitus. There was no evidence of
effusion. The examiner noted that the veteran had a limp and was
not able to perform deep knee bends. He had range of motion on
flexion to 80 degrees with pain. He was only able to extend his
knee to 20 degrees, also with pain. X-rays of his right knee
revealed no bone or joint abnormalities. The veteran was diagnosed
with significant residuals of a right knee injury, with anterior
cruciate ligament deficiency.

VA outpatient treatment records indicate that the veteran suffered
from continued instability, and underwent a "Slocum procedure" in
November 1995 to correct it. In March 1996 the veteran was able to
return to gainful employment.

The veteran continued to complain of pain, instability, and
swelling from March to May 1997.

In August 1998 the veteran was afforded another VA examination, at
which time he complained of left knee and low back pain. The
veteran reported that he had not undergone any recent treatment,
because it was not helpful. He indicated that he was forced to sit
down at work, and had missed approximately one month of work in the
year preceding examination.

Clinical evaluation revealed slight atrophy in the quadriceps,
trace pretibial edema below the knee, and decreased stability.
There was no evidence of swelling, tenderness, or deformity at the
time. The veteran had range of motion to 10 degrees on extension
and to 67 degrees on flexion. The examiner noted that the veteran

5 - 

ambulated with a cane and a limp. It was further noted that the
veteran did not describe any locking of the knee. X-rays of the
veteran's right knee were normal.

The examiner diagnosed the veteran with remote injury of the right
knee, resulting in instability of the knee and chondromalacia of
the right patella. In the discussion accompanying the diagnosis,
the examiner commented that the functional loss in the right knee
was significant. In addition, the examiner noted weakened movements
and easy fatigability.

Dr. MDR referred the veteran to Dr. GRB for evaluation of his
service-connected right knee disability in March 1999. Examination
by Dr. GRB in April 1999 noted range of motion on flexion to 30
degrees. The veteran had a positive Lachman's sign, and the
examiner noted that there appeared to be subluxation of the medial
femoral condyle and medial tibial plateau anteriorly on the tibia.
X-rays were unremarkable, and the veteran's neurovascular system
was intact. The veteran was diagnosed with an anterior cruciate
ligament tear, with chronic medial instability of the right knee.
Dr. GRB also diagnosed possible posterior cruciate ligament injury
with anterior medical rotatory subluxation.

Another VA examination was performed in August 2001, at which time
the veteran continued to complain of pain, giving way, and
swelling. He reported being unable to climb stairs and having to
use a cane and brace to ambulate.

Examination revealed a limp, atrophy, and a 20-centimeter sigmoid
scar. There was marked and significant medial instability, with
positive anterior drawer sign and plus-three knee jerks. The
veteran had range of motion to 0 degrees on extension, with
discomfort, and flexion to 110 degrees, with pain. There was no
evidence of effusion. X-rays taken the day of examination revealed
good joint spaces, with beginning osteophyte formation and signs of
degenerative joint disease minimally at the lateral border of the
proximal tibia.

- 6 -

The veteran was diagnosed with significant right knee instability
and disability. The examiner noted that the veteran had range of
motion which was obviously limited by pain, with atrophy and
noticeable weakness. It was further noted that the veteran had
significant functional limitation due to disability and pain.

Treatment records received from the Tallassee Family Care Center,
dated in May 2002, indicated severe right knee instability with
plus-two Lachman's anteriorly. It was also noted that the veteran
had plus-three anterior drawer signs, and instability with valgus
stress medially. He had range of motion to 30 degrees on flexion
and to 10 degrees on extension. There was no evidence of tenderness
or effusion.

The veteran was diagnosed with right knee chronic anterior cruciate
ligament and medial collateral ligament deficiency.

In June 2002 the veteran presented for a Travel Board hearing
before the undersigned Member of the Board at the RO. The veteran
and his wife testified that he continued to suffer from pain,
instability, swelling, atrophy, and cramping in his calf and foot.
The veteran indicated that he was currently fully employed and,
therefore, he wished to withdraw his claim of entitlement to TDIU.
While he indicated he was able to drive, the veteran's wife
reported that he has to stop frequently, and that his calf and foot
cramp. The testimony also indicated that both VA and private
doctors have recommended reconstruction of the veteran's service-
connected right knee, or knee replacement.

II. Analysis

A. Preliminary Matters

During the pendency of this appeal, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No.
106-475, 114 Stat. 2096 (2000), which substantially amended the
provisions of chapter 51 of title 38 of the United States Code and,
among other things, eliminated the requirement of a well-

7 -

grounded claim and enhanced the assistance to be afforded to
claimants in substantiating their claims. VCAA 3(a), 114 Stat.
2096, 2096-97 (now codified as amended at 38 U.S.C.A. 5103 (West
Supp. 2001)).

VA has long recognized that the Department has a duty to assist the
veteran in developing evidence pertinent to his claim. 38 U.S.C.A.
5107 (West 1991); 38 C.F.R. 3.103(a) (2001). Recent changes in law
have amended the requirements as to VA's development efforts in
this, and other pending cases, modifying and clarifying VA's duty
to assist a claimant in evidentiary development. See VCAA, supra.
See generally Holliday v. Principi, 14 Vet. App. 280 (2001). In
addition, VA has published new regulations, which were created for
the purpose of implementing many of the provisions of the VCAA. See
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law is to
be given retroactive effect. The Court of Appeals for Veterans
Claims has held that the entire VCAA potentially affects claims
pending on or filed after the date of enactment (as well as certain
claims that were finally denied during the period from July 14,
1999, to November 9, 2000). See generally Holliday v. Principi,
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). That
analysis would include cases that had been decided by the Board
before the VCAA, but were pending in Court at the time of its
enactment. However, the U.S. Court of Appeals for the Federal
Circuit has recently held that only section 4 of the VCAA (which
eliminated the well-grounded claim requirement) is retroactively
applicable to decisions of the Board entered before the enactment
date of the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively
applicable to pre-VCAA decisions of the Board. See Dyment v.
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly
correct").

8 -

Although the Federal Circuit appears to have reasoned that the VCAA
may not retroactively apply to claims or appeals pending on the
date of its enactment, the Court stated that it was not deciding
that question at this time. In this regard, the Board notes that
VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is
retroactively applicable to claims pending on the date of its
enactment. Further, the regulations issued to implement the VCAA
are expressly applicable to "any claim for benefits received by VA
on or after November 9, 2000, the VCAA's enactment date, as well as
to any claim filed before that date but not decided by VA as of
that date." 66 Fed. Reg. 45,629 (Aug. 29, 2001). Precedent opinions
of the chief legal officer of the Department, and regulations of
the Department, are binding on the Board. 38 U.S.C.A. 7104(c) (West
1991). Therefore, for purposes of the present case, the Board will
assume that the VCAA is applicable to claims or appeals pending
before the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to claims
development procedures, including assistance to be provided to
claimants by the RO, and notification as to evidentiary
requirements. We have carefully reviewed the veteran's claims file,
to ascertain whether further remand to the RO is necessary in order
to assure compliance with the new legislation. We note that the
development of medical evidence appears to be complete. By virtue
of various items of correspondence, and the SOC and SSOC's provided
by the RO in September 1995, April 1996, September 1998, May 2000,
and January 2002, plus the previous remands by the Board in October
1997 and February 1999, the veteran has been given notice of the
information and/or medical evidence necessary to substantiate his
claim. Likewise, it appears that all obtainable evidence identified
by the veteran relative to his claim has been obtained and
associated with the claims folder, and that neither he nor his
representative has identified any other pertinent evidence, not
already of record, which would need to be obtained for an equitable
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist the
veteran in apprising him as to the evidence needed, and in
obtaining evidence pertaining to his claim, under both former law
and the new VCAA. 38 U.S.C.A. 5107(a) (West 1991);

- 9 -

Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096-98 (2000) (now
codified as amended at 38 U.S.C. 5103 and 5103A (West Supp. 2001)).
The Board therefore finds that no useful purpose would be served in
remanding this matter for more development. Such a remand would
result in unnecessarily imposing additional burdens on VA, with no
benefit flowing to the veteran. The Court has held that such
remands are to be avoided. See Winters v. West, 12 Vet. App. 203
(1999) (en banc), vacated on other grounds sub nom. Winters v.
Gober, 219 F.3 d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet.
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994). In fact, the Court has stated, "The VCAA is a reason to
remand many, many claims, but it is not an excuse to remand all
claims. Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en
banc).

It is the Board's responsibility to evaluate the entire record on
appeal. See 38 U.S.C.A. 7104(a) (West 1991 & Supp. 2000). When
there is an approximate balance of positive and negative evidence
regarding the merits of an issue material to the determination of
the matter, the benefit of the doubt in resolving each such issue
shall be given to the claimant. 38 U.S.C.A. 5107(b) (West 199 1);
38 C.F.R. 3.102 (2001); VCAA 4, 114 Stat. 2096, 2098-99 (2000) (now
codified as amended at 38 U.S.C. 5107(b)).

B. Discussion

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (2001). The percentage ratings contained in the Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and the residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a), 4.1 (2001). Separate diagnostic codes identify various
disabilities.

A request for an increased rating must be viewed in light of the
entire relevant medical history. See 38 C.F.R. 4.1, 4.41 (2001);
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). However, where
entitlement to compensation has already

- 10 -

been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5257, impairment of the
knee with severe recurrent subluxation or lateral instability is
assigned an evaluation of 30 percent; 20 percent is assigned for
moderate recurrent subluxation or lateral instability; and 10
percent is assigned for slight recurrent subluxation or lateral
instability.

The Board observes that the words "slight", "moderate", and
"severe" are not defined in the Rating Schedule. Rather than
applying a mechanical formula, the Board must evaluate all of the
evidence to the end that its decisions are "equitable and just". 38
C.F.R. 4.6 (2001). It should also be noted that use of descriptive
terminology such as "mild" by medical examiners, although an
element of evidence to be considered by the Board, is not
dispositive of an issue. All evidence must be evaluated in arriving
at a decision regarding an increased rating. 38 U.S.C.A. 7104(a)
(West 1991); 38 C.F.R. 4.2, 4.6 (2001).

In the present case, the veteran's service-connected right knee
disability is currently evaluated as 30 percent disabling pursuant
to 38 C.F.R. 4.71a, DC 5257.

The Board has considered whether the veteran would be more
adequately evaluated pursuant to another diagnostic code. More
specifically, the Board has considered the potential application of
38 C.F.R. 4.71a, Diagnostic Codes 5003 (arthritis), 5260, and 5261
(limitation of motion).

Except as otherwise provided in the Rating Schedule, all
disabilities, including those arising from a single disease entity,
are to be rated separately, unless the conditions constitute the
same disability or the same manifestation. 38 C.F.R. 4.14 (2001);
see Esteban v. Brown, 6 Vet. App. 259 (1994). The critical inquiry
in making such a determination is whether any of the disabling
symptomatology is

- 11 -

duplicative or overlapping. The claimant is entitled to a combined
rating where the symptomatology is distinct and separate. Esteban,
6 Vet. App. at 262.

The Board recognizes that, in VAOPGCPREC 23-97 (July 1, 1997), it
was held that when a claimant has a disability rating under DC 5257
for instability of the knee, and there is limitation of motion
severe enough to warrant a zero percent rating under 38 C.F.R.
4.71a, DC 5260 or 5261, a separate rating is available.

Arthritis is evaluated under Diagnostic Code 5003. Pursuant to that
code, arthritis, when established by X-ray evidence, is to be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint(s) involved.

Under DC 5260, leg motion limited on flexion to 15 degrees warrants
a 30 percent evaluation; limitation to 30 degrees warrants 20
percent; limitation to 45 degrees warrants 10 percent; and
limitation to 60 degrees is noncompensable (zero percent). In the
present case, the veteran demonstrated range of motion on flexion
to 80 degrees during his June 1995 VA examination, to 67 degrees in
August 1998, and to 110 degrees during his 2001 VA examination.
However, Dr. GRB and a private physician at the Tallassee Family
Care Center indicated that the veteran had flexion to only 30
degrees.

The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet.
App. 202 (1995), held that where evaluation is based upon
limitation of motion, the question of whether pain and functional
loss are additionally disabling must be considered. See 38 C.F.R.
4.40, 4.45, 4.59 (2001).

Although the 2001 VA examiner noted flexion to 110 degrees, he
commented that the veteran had significant functional limitation
due to disability and pain. Previous VA examiners also noted
significant functional limitation due to weakness and fatigability.

- 12 -

With full consideration of the reasonable-doubt/benefit-of-the-
doubt doctrine, and considering the veteran's additional functional
limitation, the Board finds that the evidence regarding his
limitation of motion during flare-ups of pain, with associated
swelling, is at least in equipoise as to whether the additional
symptomatology would warrant a 20 percent evaluation for limitation
of motion to 30 degrees under DC 5260. See 38 C.F.R. 3.102, 4.3
(2001); see also DeLuca, supra.

Diagnostic Code 5261 pertains to limitation of motion on leg
extension. Under this code, limitation on extension to 45 degrees
warrants a 50 percent evaluation; limitation to 30 degrees warrants
40 percent; limitation to 20 degrees warrants 30 percent;
limitation to 15 degrees warrants 20 percent; limitation to 10
degrees warrants 10 percent; and limitation to 5 degrees is
noncompensable. The competent medical evidence of record indicates
that the veteran is essentially incapable of fully extending his
service-connected right knee. In 1995, he was limited to 20 degrees
on extension. However, more recent physical examinations revealed
range of motion on extension to 10 degrees. Although the August
2001 VA examination indicated full extension, the examiner
specifically noted that such was only accomplished with discomfort
and noticeable weakness. In addition, as noted above, the August
2001 VA examiner also specifically noted that the veteran had
significant functional limitation due to pain.

The medical evidence of record regarding the veteran's limitation
of motion on extension, with functional loss during flare-ups of
pain, appears to be in relative equipoise. Therefore, the Board
finds that the veteran's service-connected right knee disability
would, if independently rated, warrant an evaluation of 10 percent
under DC 5261. See 38 C.F.R. 3.102, 4.1, 4.3, 4.41; see also
Peyton, supra.

While the veteran, whose service-connected right knee disability is
currently evaluated as 30 percent under DC 5257 for instability, is
entitled to a separate evaluation for limitation of motion, the
Board finds that evaluation under both Codes 5260 and 5261 would
constitute pyramiding. 38 C.F.R. 4.14; Esteban, supra. Therefore,
only the higher evaluation of 20 percent for limitation of motion
on extension will be assigned.

- 13 -

Ankylosis of the knee is evaluated under 38 C.F.R. 4.71a, DC 5256
(2001). Ankylosis is defined as immobility and consolidation of a
joint due to disease, injury, or surgical procedure. See Shipwash
v. Brown, 8 Vet. App. 218, 221 (1995), citing DORLAND'S ILLUSTRATED
MEDICAL DICTIONARY (28th ed. 1994) at 86; see also Lewis v.
Derwinski, 3 Vet. App. 259 (1992). The veteran does not contend,
nor does the medical record demonstrate, that ankylosis of the knee
is present. There is no medical evidence that the veteran's knee is
ankylosed. Specifically, the veteran does not assert, nor is there
any evidence that his knee is immobile or consolidated. Evaluation
of the veteran's disability under DC 5256 is accordingly not
warranted.

In August 2001 the examiner noted a 20-centimenter sigmoid scar on
the veteran's service-connected right knee. The competent medical
evidence of record does not indicate. and the veteran does not
appear to contend, that this scar is tender or painful such as
would render evaluation under 38 C.F.R. 4.118, DC 7804,
appropriate.

The Board further notes that the Court has addressed the
distinction between a veteran's dissatisfaction with the initial
rating assigned following a grant of entitlement to compensation,
and a later claim for an increased rating. See Fenderson v. West,
12 Vet. App. 119, 126 (1999). The Court noted that the rule from
Francisco v. Brown, supra, as to the primary importance of the
present level of disability, is not necessarily applicable to the
assignment of an initial rating following an original award of
service connection for that disability. Rather, the Court held
that, at the time of an initial rating, separate ratings could be
assigned for separate periods of time based upon the facts found -
a practice known as assigning "staged" ratings.

In view of the Court's holding in Fenderson, the Board has
considered whether the veteran was entitled to "staged" ratings for
his service-connected right knee disability, as the Court indicated
can be done in this type of case. First, with regard to the 30
percent rating assigned by the RO from May 1995, upon reviewing the

- 14 -

longitudinal record in this case, we find that, at no time since
the filing of the veteran's claim for service connection has the
component of his right knee disability rated under DC 5257 been
more disabling than that level. Second, as to the 20 percent rating
assigned in the present decision for the component of his right
knee disability rated under 5260, the Board defers to the RO to
assign an appropriate effective date, with consideration of the
Fenderson precedent.

The Board further notes that the RO, in the June 2000 SSOC,
concluded that an extraschedular evaluation was considered but not
warranted for the veteran's service-connected right knee
disability. The veteran was provided with a copy of the appropriate
regulation, 38 C.F.R. 3.321(b).

The Court has held that the question of an extraschedular rating is
a component of a veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 6-96.
As noted above, the RO has addressed the matter of the assignment
of an extraschedular rating. The Board will, accordingly, consider
the provisions of 38 C.F.R. 3.321(b)(1). See Bernard v. Brown, 4
Vet. App. 384 (1993) (when the Board addresses in its decision a
question that has not been addressed by the RO, it must consider
whether the claimant has been given adequate notice to respond and,
if not, whether he has been prejudiced thereby).

Ordinarily, the VA Schedule for Rating Disabilities will apply
unless there are exceptional or unusual factors that would render
application of the schedule impractical. See Fisher v. Principi, 4
Vet. App. 57, 60 (1993). According to the regulation, an
extraschedular disability rating is warranted upon a finding that
"the case presents such an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization that would render
impractical the application of the regular schedular standards." 38
C.F.R. 3.321(b)(1) (2001).

The veteran has not identified any factors that may be considered
to be exceptional or unusual, and the Board has been similarly
unsuccessful. An exceptional case includes such factors as marked
interference with employment or frequent periods

- 15 -

of hospitalization so as to render impracticable the application of
the regular schedular standards. See Fanning v. Brown, 4 Vet. App.
225, 229 (1993).

The facts of this case do not show that the veteran's right knee
disability results in marked interference with his employment, or
that it requires frequent periods of hospitalization. In fact,
there is no indication that the veteran has been hospitalized at
any time for his service-connected condition other than for an
arthroscopy in service and a Slocum procedure in 1995. By the
veteran's own testimony, he is currently employed as a welder. In
fact, the veteran testified that his employer has made
accommodations, such as providing him with a chair from which to
weld. The competent evidence of record does not indicate, and the
veteran does not appear to contend, that his service-connected
right knee disability requires frequent or prolonged absences from
his job.

The veteran's complaints consist of pain, swelling, instability,
and fatigability, all of which are contemplated by the regular
schedular criteria. The evidence of record does not reflect any
factor which takes the veteran outside of the norm, or which
presents an exceptional or unusual disability picture. See Moyer v.
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v.
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability
rating itself is recognition that industrial capabilities are
impaired).

Inasmuch as there is no indication that the veteran's service-
connected right knee disability has had marked interference with
employment or required frequent or prolonged periods of
hospitalization, the Board finds that this case does not warrant
the application of extraschedular criteria pursuant to 38 C.F.R.
3.321.

Therefore, and for the reasons discussed above, the Board finds
that the veteran's service-connected right knee disability warrants
no more than the previously assigned 30 percent evaluation under
Diagnostic Code 5257, and 20 percent evaluation, granted in this
decision, under Diagnostic Code 5260.

16 -

ORDER

In addition to his previously assigned disability evaluation of 30
percent under Diagnostic Code 5257, the veteran is entitled to a
separate evaluation of 20 percent under Diagnostic Code 5260, for
his service-connected disability of the right knee. The appeal is
granted, subject to the statutes and regulations governing the
payment of monetary benefits.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 17 -



